      Case 4:19-cv-00226 Document 143 Filed on 05/06/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                May 06, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                          §
                                                 §
                                                 §
                        Plaintiffs,              §
                                                 §
VS.                                              §           CIVIL ACTION NO. H-19-226
                                                 §
HARRIS COUNTY, TEXAS, et al.,                    §
                                                 §
                        Defendants.              §

                                             ORDER

       The defendants and state intervenors must respond to the plaintiffs’ motion to lift the stay,

(Docket Entry No. 139), by June 5, 2020.

       On Fridays by 5:00 p.m. CDT, the parties and interested nonparties must continue to

provide the court with information on: (1) the number of pretrial felony arrestees unable to pay a

secured bond who have been released on a personal bond with no remaining disputes preventing

that release; (2) the number who remain in pretrial custody because they are unable to pay a secured

bond and whose release on a personal bond is challenged by the District Attorney; (3) the

population of felony pretrial arrestees in the Harris County Jail; (4) the length of delays before

individualized formal bail hearings after such hearings are requested; and (5) the number of

arrestees and workers in the Jail who have positive COVID-19 test results and the number with

pending test results.

       The parties and interested nonparties no longer need to submit two updates per week. The

court will rule on the plaintiffs’ motion to limit the information required in the updates, (Docket

Entry No. 142), after receiving any response from the state intervenors, who oppose the motion.
     Case 4:19-cv-00226 Document 143 Filed on 05/06/20 in TXSD Page 2 of 2



       The plaintiffs’ unopposed motion to file a supplemental brief in support of class

certification, (Docket Entry No. 141), is granted.

               SIGNED on May 6, 2020, at Houston, Texas.


                                                         _______________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




                                                     2
